DETAILED ACTION
Claims 1-17 were subjected to restriction requirement mailed on 07/21/2022.
Applicants filed a response, and elected Group I, claims 1-10, and withdrew claims 11-17, with traverse on 08/10/2022.
Claims 1-17 are pending, and claims 11-17 are withdrawn after consideration.
Claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 08/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2022.


Claim Objections
Claims 1 and 4-7 are objected to because of the following informalities:  
In each line 7, 10 and 13 of claim 1, it is suggested to amend “particles” to “particle” to be consistent with the use of singular and plural forms.
In each of line 2 of claim 4, line 2 of claim 5, line 6 of claim 6 and line 2 of claim 7, it is suggested to amend “particles” to “particle” to be consistent with the use of singular and plural forms.

Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 6, recites a phrase of “a total amount of the silica particles”. However, it is unclear what the phrase refers to, e.g., a total number of the silica particles, a total weight of the silica particles, or a total molar amount of the silica particles, etc. The examiner interprets the phrase refers to a total weight of the silica particles. Interpretation is speculative. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hideharu et al., JP 2017039618A (Hideharu) (provided in IDS received on 08/19/2020) in view of Tanaka et al., US 2014/0106269A1 (Tanaka).
The examiner has provided a machine translation of Hideharu et al., JP 2017039618A. The citation of the prior art set forth below refers to the machine translation.
Regarding claims 1, 4-5 and 8, Hideharu discloses a quaternary ammonium salt introduced into a silica structure of silica particles contained in the silica powder (Hideharu, Abstract); when the silica powder having the above basic structure is used as an external additive for the toner, the silica particles must be surface-treated with a hydrophobizing agent (Hideharu, page 4, paragraph 7).

Hideharu further discloses when the silica powder having the above-mentioned basic structure is used as an external additive for toner, the number average primary particle diameter of the silica powder is 0.05 μm or more and 0.50 μm or less (i.e., 50 nm or more and 500 nm or less), thereby suppressing toner scattering (Hideharu, page 7, paragraph 4), which overlaps the ranges of the present claims 4-5. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Further regarding claims 1 and 7, Hideharu does not explicitly disclose wherein the following expressions are satisfied,
0.9≤FBEFORE/FAFTER≤1.10, and
5≤FSINTERING/FBEFORE≤20,
wherein FBEFORE represents a maximum frequency value of a pore diameter of 2 nm or less in the silica particles before washing, which is obtained from a pore distribution curve in a nitrogen gas adsorption method; FAFTER represents a maximum frequency value of the pore diameter of 2 nm or less in the silica particles after washing, which is obtained from the pore distribution curve in the nitrogen gas adsorption method; and FSINTERING represents a maximum frequency value of the pore diameter of 2 nm or less in the silica particles before washing and after sintering at 6000C, which is obtained from the pore distribution curve in the nitrogen gas adsorption method; or wherein an average pore diameter of the silica particles is 0.55 nm or more and 2.00 nm or less.

With respect to the difference, Tanaka teaches silica particles with an amine compound (Tanaka, [0019]). Tanaka specifically teaches the silica particles have pores and an average pore diameter of 5 nm or less (Tanaka, [0024]).
As Tanaka expressly teaches, the silica particles have pores and an average pore diameter of 5 nm or less because the amount of the compound-A (i.e., the amine compound) which is adsorbed to the silica particles increases.
Tanaka is analogous art as Tanaka is drawn to silica particles with an amine compound.
In light of the motivation of using silica particles with an average pore diameter of 5 nm or less, it therefore would have been obvious to a person of ordinary skill in the art to control the pore size of the silica particles of Hideharu to e.g., 5 nm or less, in order to increase the adsorption of quaternary ammonium salt, and thereby arrive at a range that overlaps with that of the present claim 7. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Furthermore, given that Hideharu in view of Tanaka teaches silica particles with adsorption of quaternary ammonium salt (i.e., quaternary ammonium salt in the pores of silica particles), wherein the silica particles with an average pore diameter of 5 nm or less, a product that is substantially identically in both composition and structure to that of the present invention (specification, page 11, 2nd paragraph; claims 1 and 7); and the specification discloses that the particle before sintering does not have pores since the quaternary ammonium salt is present inside the pores, but when the quaternary ammonium salt is removed by the sintering step, pores are present on the silica surface, since the quaternary ammonium salt is present inside the pores, 
there is a tendency that the quaternary ammonium salt contained in the silica particle is difficult to be released from the surface even after washing (specification, paragraph spanning between pages 5-6) (i.e., when the quaternary ammonium salt is in the pores of silica, pores would not change much upon washing, but will increase after sintering), therefore it is clear that the silica particles of  Hideharu in view of Tanaka would necessarily and inherently meet the claimed limitation of wherein the following expressions are satisfied,
0.9≤FBEFORE/FAFTER≤1.10, and
5≤FSINTERING/FBEFORE≤20,
wherein FBEFORE represents a maximum frequency value of a pore diameter of 2 nm or less in the silica particles before washing, which is obtained from a pore distribution curve in a nitrogen gas adsorption method; FAFTER represents a maximum frequency value of the pore diameter of 2 nm or less in the silica particles after washing, which is obtained from the pore distribution curve in the nitrogen gas adsorption method; and FSINTERING represents a maximum frequency value of the pore diameter of 2 nm or less in the silica particles before washing and after sintering at 6000C, which is obtained from the pore distribution curve in the nitrogen gas adsorption method. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hideharu in view of Tanaka as applied to claim 1 above, and further in view of Kudo et al., US 2002/0055051A1 (Kudo) (provided in IDS received on 08/19/2020).
Regarding claims 2-3, as applied to claim 1, Hideharu in view of Tanaka further teaches the silica powder is used as an external additive for a toner (Hideharu, page 4, paragraph 7). Hideharu in view of Tanaka does not explicitly disclose that the quaternary ammonium salt contains a compound represented by the general formula (AM).
With respect to the difference, Kudo teaches silica particles treated with a quaternary ammonium compound as an external additive for a toner (Kudo, Abstract). Kudo specifically teaches the quaternary ammonium salt compound may more specifically be exemplified by compounds such as benzyltriethylammonium chloride and benzyltrimethylammonium chloride (Kudo, [0045]).
Kudo is analogous art as Kudo is drawn to silica particles treated with a quaternary ammonium compound.
In light of the disclosure of Kudo, it therefore would have been obvious to a person of ordinary skill in the art to use compounds such as benzyltriethylammonium chloride and benzyltrimethylammonium chloride (both of which compounds would read upon the general formula of claims 2-3) as the quaternary ammonium salt compound of Hideharu in view of Tanaka, with reasonable expectation of success, and thereby arrive at the claimed invention.
	

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hideharu in view of Tanaka as applied to claim 1 above, and further in view of Eiji et al., JP 2004143028A (Eiji).
The examiner has provided a machine translation of Eiji et al., JP 2004143028A. The citation of the prior art set forth below refers to the machine translation.
Regarding claim 9, as applied to claim 1, Hideharu in view of Tanaka does not explicitly teach wherein the silica particle contains aluminum.
With respect to the difference, Eiji teaches silica particulate as an external additive for a toner (Eiji, Abstract). Eiji specifically teaches doping silica particulate with alumina (Eiji, Abstract
As Eiji expressly teaches, by appropriately combining the doping of alumina and the hydrophobizing treatment with respect to the silica fine particles, it reduces the aggregated particle diameter, thereby increasing the fluidity (Eiji, [0006]); alumina-doped and hydrophobized silica fine particles which have been subjected to hydrophobic treatment by doping with alumina so that the triboelectric charge amount and the aggregated particle diameter are smaller than those of the hydrophobized silica fine particles not doped with alumina (Eiji, [0007]).
Eiji is analogous art as Eiji is drawn to silica particulate as an external additive for a toner.
In light of the motivation of doping silica particulate with alumina, it therefore would have been obvious to a person of ordinary skill in the art to dope the silica particles of Hideharu in view of Tanaka, in order to increase the fluidity and reduce the triboelectric charge amount, and thereby arrive at the claimed invention.

Regarding claim 10, as applied to claim 9, Eiji further discloses the amount of alumina doped into the silica fine particles is suitably 0.0001 to 20% by weight, a range that includes the amount discloses in the specification (specification, Table 2).
Given that Hideharu in view of Tanaka and Eiji teaches a product (i.e., a silica particle with 0.0001 to 20% by weight of alumina) that is substantially identical to that of the present invention (specification, Table 2), therefore it is clear that the silica particles of Hideharu in view of Tanaka and Eiji would necessarily and inherently meet the claimed limitation of wherein a ratio Si/Al of an abundance Si of a silicon element detected by an X-ray photoelectron spectroscopy to an abundance Al of an aluminum element detected by the X-ray photoelectron spectroscopy is 0.01 or more and 0.30 or less.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        /MELISSA S SWAIN/Primary Examiner, Art Unit 1732